UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6246


RONALD DEANGELO RIDDICK,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,    Director,    Virginia   Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-00424-GBL-TCB)


Submitted:   June 24, 2014                 Decided:   June 26, 2014


Before WILKINSON, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald DeAngelo Riddick, Appellant Pro Se.      David Michael
Uberman, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald DeAngelo Riddick seeks to appeal the district

court’s    order     denying   relief      on    his     28    U.S.C.     § 2254    (2012)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                           See 28 U.S.C.

§ 2253(c)(1)(A) (2012).          A certificate of appealability will not

issue     absent     “a    substantial      showing           of    the   denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,          537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Riddick has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We deny leave to proceed in forma pauperis and dispense with

oral    argument     because    the    facts       and    legal       contentions        are



                                           2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3